DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) {1, 3, 5, 9} & {18, 20, 25} are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) {1, 3} & {21} respectively of U.S. Patent No.(10,129,646 B2) . Although the claims at issue are not identical, they are not patentably distinct from each other because instant application regarding the independent claim(s) 1 is merely a broader version of the patented claim(s) 1 language and thus said prior patent would have anticipated the instant claim as presented. 

In regard to independent claim(s) 18, although, such instant application disclose of similar feature as in claim(s) 21for the prior patented claim, but said prior application lacked of such one of the area as include two or more sound generating actuators. But the examiner takes official notice have multiple generators in one area is well known. 

Claim(s) {2, 19} is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 & 21 respectively of U.S. Patent No.(10,129,646 B2) and in light of Lee (US 2007/0036388 A1).

As for claim(s) 2, although the prior patent lacked the specific of such actuators being space apart from the partition in first and second area.  But, lee do mentioned of having such actuators being space apart from the partition in first and second area (fig.6; par [19]). Thus, one of the ordinary skills in the art could have modified the panel by adding such actuators being space apart from the partition in first and second area so as to prevent interference of the sound actuators. 

Similarly, the claim(s) 20 which in substance disclose the same feature as in claim(s) 2 has been analyzed and rejected accordingly. 

Claim(s) {30-31}  & {32-33} is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 & 21 respectively of U.S. Patent No.(10,129,646 B2) and in light of Kirisken (US 2018/0249251 A1)




31. The display device of claim 1, but the art never mentioned of wherein the display panel is configured to display an image at the first area and the second area. 

But the prior art as in Kirisken disclose of the above concept of having such sound generating actuators are behind the display panel and contact the display panel (Kr-fig.(3/5) wt (104-105)).  Thus, one of the ordinary skills in the art could have modified the art by adding such sound generating actuators are behind the display panel and contact the display panel so as to provide the sound generating output. 

Similarly, the claim(s) 32-33 which in substance disclose the same feature as in claim(s) 30-31 has been analyzed and rejected accordingly. 




Allowable Subject Matter
Claim(s) 6-8, 11, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim (s) 14 recites the limitation "the support structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim (s) 1-3, 17, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1).


1. A display device, comprising: a display panel (fig.3/5 (103); par [49]); sound generating actuators including: a first sound generating actuator in a first area of the display panel, and a second sound generating actuator in a second area of the display panel, the first and second sound generating actuators configured to vibrate the display panel to generate sound (fig.3/5 (104/105); par [14, 25, 46]).

But the art as in Lee et al. lacked of the concept of having a partition between the first sound generating actuator and the second sound generating actuator.  But such partition as mentioned is disclosed by Lee herein (fig.6; par [19]). Thus, one of the ordinary skills in the art could have modified the panel by adding such partition between the first sound generating actuator and the second sound generating actuator so as to prevent interference of the sound actuators. 

2. The display device according to claim 1, wherein the first sound generating actuator and the second sound generating actuator are spaced apart from the partition in the first area and the second area, respectively (Lee-fig.6 (51/53); par [74]).  

3. The display device according to claim 1, further comprising: a support structure configured to support a rear portion of the display panel (K-fig.5 (3); par [55]).

Claim 17, the display device of claim 1, but the art never mentioned as wherein at least one of the first and second areas includes two or more sound generating actuators.  

	But it would have been obvious for one of the ordinary skills in the art to have varied the amount of actuators in the area to any desired amount including such two or more sound generating actuators for expected result as to increase the radiating sound area associated with the panel. 
 
30. The display device of claim 1, wherein the sound generating actuators are behind the display panel and contact the display panel (Kr-fig.(3/5) wt (104-105)).  

31. The display device of claim 1, wherein the display panel is configured to display an image at the first area and the second area (Kr-fig.(3/5) w (103); par [40]).  


Claim (s) 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Kato (US 2006/0269094 A1).

 9. The display device according to claim 1, but neither prior art dislclose of wherein each of the sound generating actuators comprises: a lower plate; a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and  DB1/ 110263485.153Attorney Docket No. 104429-5050-02-US a coil wound around the bobbin.  

	But the general concept of adding such actuators comprises: a lower plate; a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and  DB1/ 110263485.153Attorney Docket No. 104429-5050-02-US a coil wound around the bobbin is noted by kato (fig.3 (16-17/9,19); par [46-47]). Thus, one of the ordinary skills in the art could have modified such actuators by adding thereto such lower plate; a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and  DB1/ 110263485.153Attorney Docket No. 104429-5050-02-US a coil wound around the bobbin so as to provide such compact speaker with large amplitude vibration.

14. The display device of claim 9, wherein: the lower plate includes an extension portion extending outwardly, and the extension portion is fixed to a lower surface of the support structure (k-fig.3 (4/17)).  

Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Mihelich et al. (US 2017/0070811 A1).



	But the general concept of having such support structure includes a cover bottom, the partition is between an upper surface of the cover bottom and a lower surface of the display panel, and the partition is bonded to the upper surface of the cover bottom is mentioned by Mihelich (see fig.5A (21/31); par [43]). Thus, one could have modified the art by adding such cover bottom and partition being bonded to bottom for enabling such baffle with so that audio output may be acoustically couple to the port. 



Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Whitwell et al. (US 2007/0206822 A1).

12. The display device of claim 1, but the art never mentioned as wherein the partition has a multi-wall structure including first and second sound separation portions at first and second sides relative to a center of the display panel and both at a first distance from the center of the display panel.  

	But the general concept of implementing such partition has a multi-wall structure including first and second sound separation portions at first and second sides relative to a center of the display panel and both at a first distance from the center of the display panel is noted therein (fig.5 ; par [42]). Thus, one of the ordinary skills in the art could have modified the art by adding such multi-wall structure including first and second sound separation portions for the multi-channel output interferences control. 

Claim (s) 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Onogi (US 9,509,938 B2).

13. The display device of claim 3, but the prior art as neither Kirisken and lee as a whole, mentioned of wherein the support structure includes a support hole, and the first or second sound generating actuator is in the support hole.  

	But implementing a support structure includes a support hole, and the first or second sound generating actuator is in the support hole is well known as in Onogi (fig.8; col.9 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by adding such support structure includes a support hole, and the first or second sound generating actuator is in the support hole so as to reduce cost of members while increase usability of user. 


15. The display device of claim 3, but the prior art never mentioned of wherein a support hole is formed through the DB1/ 110263485.154Attorney Docket No. 104429-5050-02-US support structure.  

But implementing a support hole is formed through the DB1/ 110263485.154Attorney Docket No. 104429-5050-02-US support structure is well known as in Onogi (fig.8; col.9 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by adding such a support hole is formed through the DB1/ 110263485.154Attorney Docket No. 104429-5050-02-US support structure so as to reduce cost of members while increase usability of user. 


16. The display device of claim 15, wherein one of the sound generating actuators is in the support hole (O-fig.8; col.9 line 30-65).  


Claim (s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Takahashi et al. (US 2018/0139523 A1).


4. The display device according to claim 3, but the prior art never mentioned the aspect including wherein an uncompressed height of the partition is equal to or larger than a gap between the display panel and the support structure.  

	The general concept of having such uncompressed height of the partition is equal to or larger than a gap between the display panel and the support structure is well-known herein (Taka-fig.16 (53); par [119]). Thus, one of the ordinary skills in the art could have modified the art by adding the uncompressed height of the partition is equal to or larger than a gap between the display panel and the support structure for reducing vibration associated with speaker.

5. The display device according to claim 3, but the art never mentioned of wherein the partition is in contact with the display panel and the support structure.  

The general concept of having such partition is in contact with the display panel and the support structure is well-known herein (Taka-fig.16 (53); par [119]). Thus, one of the ordinary skills in the art could have modified the art by adding the partition is in contact with the display panel and the support structure for reducing vibration associated with speaker.






Claim (s) 18-20, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Ahn et al. (US 2015/0341714 A1).

Claim 18, the prior art as in Kirisken disclose of  a display device, comprising: a display panel (fig.3/5 (103); par [49]); sound generating actuators in a first area of the display panel and a second area of the display panel, the sound generating actuators configured to vibrate the display panel to generate sound(fig.3/5 (104/105); par [14, 25, 46]).

But the art never mentioned of such concept wherein at least one of the first and second areas includes two or more sound generating actuators.  But the prior art disclose of having such one of the first and second areas includes two or more sound generating actuators (fig.4; par [78,86]). Thus one of the ordinary skills in the art could have modified the art by adding such at least one of the first and second areas includes two or more sound generating actuators so as to increase of frequency ranges being generated. 

The art never disclose of a partition between the first and second areas.  But the art as in Lee et al. lacked of the concept of having a partition between the first and second areas.  But such partition as mentioned is disclosed by Lee herein (fig.6; par [19]). Thus, one of the ordinary skills in the art could have modified the panel by adding such a partition between the first and second areas so as to prevent interference of the sound actuators. 

19. The display device according to claim 18, wherein a sound generating actuator in the first area and a sound generating actuator in the second area are respectively spaced apart from a left side and a right side of the partition (Lee-fig.6 (51/53); par [74]).   

20. The display device according to claim 18, further comprising: a support portion configured to support a rear portion of the display panel (K-fig.5 (3); par [55]).  



33. The display device of claim 18, wherein the display panel is configured to display an image at the first area and the second area (Kr-fig.(3/5) wt (104-105); par [40]) .

Claim (s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Ahn et al. (US 2015/0341714 A1) and Takahashi et al. (US 2018/0139523 A1).

Claim 21, the display device according to claim 20, but the art never mentioned of wherein an uncompressed height of the partition is equal to or larger than a gap between the display panel and the support portion.  

	The general concept of having such uncompressed height of the partition is equal to or larger than a gap between the display panel and the support portion is well-known herein (Taka-fig.16 (53); par [119]). Thus, one of the ordinary skills in the art could have modified the art by adding the uncompressed height of the partition is equal to or larger than a gap between the display panel and the support portion for reducing vibration associated with speaker.

(s) 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Ahn et al. (US 2015/0341714 A1)  and Kato (US 2006/0269094 A1).

25. The display device according to claim 18, but the art never mentioned of wherein each of the sound generating actuators comprises: a lower plate;  DB1/ 110263485.156Attorney Docket No. 104429-5050-02-US a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and a coil wound around the bobbin.  

	But the general concept of adding such actuators comprises: a lower plate;  DB1/ 110263485.156Attorney Docket No. 104429-5050-02-US a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and a coil wound around the bobbin is noted by kato (fig.3 (16-17/9, 19); par [46-47]). Thus, one of the ordinary skills in the art could have modified such actuators by adding thereto such lower plate; a magnet on the lower plate; a center pole at a center of the lower plate; a bobbin surrounding the center pole; and  DB1/ 110263485.153Attorney Docket No. 104429-5050-02-US a coil wound around the bobbin so as to provide such compact speaker with large amplitude vibration.

27. The display device of claim 25, wherein: the lower plate includes an extension portion extending outwardly, and the extension portion is fixed to a lower surface of the support portion (k-fig.3 (4/17)).    

(s) 26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirisken (US 2018/0249251 A1) and Lee (US 2007/0036388 A1) and Ahn et al. (US 2015/0341714 A1) and Onogi (US 9,509,938 B2).

26. The display device of claim 20, but the art never mentioned of wherein the support portion includes a support hole, and one of the sound generating actuators is in the support hole.  

But implementing support portion includes a support hole, and one of the sound generating actuators is in the support hole is well known as in Onogi (fig.8; col.9 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by adding such support structure includes a support hole, and the first or second sound generating actuator is in the support hole so as to reduce cost of members while increase usability of user. 

28. The display device of claim 20, but the art never mentioned as wherein a support hole is formed through the support portion.  

But implementing a support hole is formed through the support portion is well known as in Onogi (fig.8; col.9 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by adding such a support hole is formed through the support portion so as to reduce cost of members while increase usability of user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DISLER PAUL/Primary Examiner, Art Unit 2654